Citation Nr: 1341915	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  09-46 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for muscle damage of the abdomen, claimed as a residual of a service-connected appendectomy.

2.  Entitlement to service connection for hearing loss of the right ear.

3.  Entitlement to service connection for hearing loss of the left ear. 

4.  Entitlement to a compensable evaluation for a scar claimed as a residual of a service-connected appendectomy, on appeal from an initial grant of service connection.   


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the US Army from February 1979 to February 1984.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), located in Atlanta, Georgia.  In that action, the RO granted service connection for a scar as a residual of an appendectomy and assigned a noncompensable evaluation for said disability.  Service connection was also denied for bilateral hearing loss and muscle injury due to an appendectomy.  The appellant was notified of that action and he has appealed.

Following the perfection of his appeal, the appellant provided testimony before the undersigned Veterans Law Judge via a videoconference hearing in December 2012.  A transcript of that hearing has been prepared.  It is noted that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ asked questions sought to elicit testimony that would substantiate the claims.  Additionally, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder.  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing.

After the appellant provided testimony at the hearing, the Board issued a Remand in February 2013.  The issues on appeal were remanded to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining additional medical documents and another examination of the appellant's claimed disabilities and disorders.  

Upon reviewing the development since February 2013, the Board finds there has been substantial compliance with its remand instructions with respect to the issues on appeal.  The Board notes that the Court has stated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  

In this case, the AMC was ordered by the Board to obtain additional medical evidence with respect to the appellant's claimed disorders, and it has done so.  Specifically, the AMC was asked to contact the appellant and obtain the names and addresses of any medical care providers who may have recently treated the appellant for a muscle injury of the abdomen, bilateral hearing loss, and an appendectomy scar.  The AMC was also tasked to have an examiner provide additional comments with respect to the claimed disorders.  Regrettably, additional information concerning the appellant's treatment for any of the disorders has not been provided to the VA by the appellant.  Nevertheless, the appellant did undergo audiological and dermatological/muscle injury examinations in September 2013, and those reports are of record.  The results were returned to the AMC which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  

Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record. 


FINDINGS OF FACTS

1.  VA audiological test results do not show puretone thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 decibels or greater; or auditory thresholds for at least three of the frequencies at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test at less than 94 percent in the right ear.

2.,  VA audiological test results do not show puretone thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 decibels or greater; or auditory thresholds for at least three of the frequencies at 26 decibels or greater in the left ear.  However, the speech recognition score using the Maryland CNC Test is less than 94 percent in the left ear and, as such, he has hearing loss for VA compensation purposes.

3.  The appellant's appendectomy scar is not ulcerative or adherent.  However, while the scar is measured at 18 centimeters by 0.5 centimeters, it occasionally produces discomfort and some pain.  

4.  The appellant's appendectomy did not produce muscle damage or involvement.  


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a hearing loss disability of the right ear have not been met.  38 U.S.C.A. §  1131 (West 2002); 38 C.F.R. § 3.385 (2013).

2.  Resolving all reasonable doubt in the appellant's favor, the criteria for an award of service connection for hearing loss of the left ear have been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385 (2013).

3.  The criteria for an award of service connection for a disability resulting in muscle damage or involvement of the abdomen have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).  

4.  Resolving reasonable doubt in the appellant's favor, the criteria for a 10 percent disability rating, but no higher, for the residuals of an appendectomy (scar) have been met. 38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, Diagnostic Code 7804 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status;( 2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Additionally, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  Notice which informs the appellant of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in March 2013 from the RO and the AMC advised the appellant of the evidence and information necessary to substantiate his service connection and increased rating claims, as well as his, and VA's, respective responsibilities in obtaining such evidence and information.  Readjudication in September 2013, via the issuance/publication of a Supplemental Statement of the Case, cured any timing deficiency.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Thus, no further development is necessary with respect to the duty to notify.

The appellant was afforded VA examinations over the course of this appeal, with the most recent occurring in September 2013.  The results from the examinations are of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The examinations and subsequent reports involved a review of the available medical records and the results of actual testing/examining of the appellant.  The Board therefore finds that the medical information is adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Additionally, the Board notes that the appellant also has a paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  Such evidence has been considered in deciding the instant appeal.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.

For the foregoing reasons, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Service Connection 

A.  Laws and Regulations

Under 38 U.S.C.A. § 1131 (West 2002) and 38 C.F.R. § 3.303 (2013), a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and hearing loss becomes manifest to a compensable degree within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

B.  Bilateral Hearing Loss

With respect to the first requirement of a current disability, a hearing loss disability for VA purposes means that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

Organic disease of the nervous system such as sensorineural hearing loss will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the service member's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Turning to the merits of the claim, a review of the appellant's service treatment records does not show evidence of hearing loss as defined by VA regulations during his active duty service.  Regrettably the appellant's end-of-service medical examination is not of record.  Nevertheless, the records shows that he served as a mechanic and with an artillery battery where he would have been exposed to acoustic noise exposure.  As such, in-service acoustic trauma is conceded.  

Approximately twenty-three years after the appellant was discharged from service, he underwent an otolaryngology exam.  This occurred in August 2007 and was performed by a private doctor.  The examiner provided an opinion but did not indicate specific audiological readings for the appellant.  Notwithstanding, the examiner indicated that the appellant had "mild high frequency sensorineural hearing loss in both ears."  The examiner related this hearing loss to the appellant's noise exposure in service.  

The appellant underwent a VA Audiological Examination in July 2008.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
5
20
LEFT
20
20
20
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The examiner wrote that the appellant did indeed have mild hearing loss but such hearing loss was sub threshold for VA purposes.

Another examination was accomplished in September 2013.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
10
25
LEFT
20
25
25
25
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 percent in the left ear.  The examiner again noted that the appellant did indeed have mild hearing loss but that such loss was sub threshold for VA purposes.

Given the above evidence, the Board finds that service connection is not warranted for hearing loss of the right ear.  Pursuant to 38 C.F.R. § 3.385 (2013), the appellant has not been measured to have impaired hearing because the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is not 40 decibels or greater; or the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are not 26 decibels or greater; or the speech recognition scores using the Maryland CNC Test are not less than 94 percent.  He has not submitted any competent clinical evidence that contradicts the findings from either VA examination or objective evidence showing a current hearing loss disability.  As the medical evidence does not indicate current a hearing loss of the right ear, the Board does not even reach the question of whether the claimed disorder is related to the appellant's military service.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim.").  Thus, as the appellant has not demonstrated a current diagnosis of hearing loss of the right ear conforming to the requirements of 38 C.F.R. § 3.385 (2013), service connection must regrettably be denied.

For all the foregoing reasons, the claim for service connection for hearing loss of the right ear must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

With respect to the appellant's left ear, the VA audiological examination from September 2013 results do reflect hearing loss for VA purposes in that the speech recognition score using the Maryland CNC Test was less than 94 percent.  In this instance, the evidence reflects that the appellant has met the requirements under VA regulations for left ear hearing loss.  As such, one of the fundamental requirements for entitlement to service connection has been met.  The evidence of record further indicates that the appellant had in-service noise exposure, i.e., the VA has conceded such exposure, and, thus fulfilling the element of an in-service injury or incurrence of a disability.  A review of the remaining documents in the record fails to reveal medical conclusions that support, or contradict, the appellant's assertions.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, his recitation of the symptoms produced by his hearing loss of the left ear, and how long the condition has bothered him, has remained consistent.  The Board finds that the appellant's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds the appellant's lay statements describing the onset and chronicity of the left ear hearing loss consistent with his duties while serving on active duty.  Moreover, after service, the record indicates that the appellant was not employed in an occupational field where he would have been exposed to loud noises or acoustic trauma.  Thus, his statements are deemed credible and are supported by the later diagnosis of an actual disorder of the left ear.  Id.

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.").

In light of the appellant's credible account of having hearing loss of the left ear since being exposed to acoustic trauma during service, the current diagnosis of hearing loss disability, and resolving doubt in the appellant's favor, the Board finds that the hearing loss of the left ear had its onset as a result of the appellant's period of active service.  In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise.  Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the appellant, and thus, service connection for hearing loss of the left ear is warranted.


C.  Muscle Injury - Appendectomy

The appellant also seeks that a separate and distinct disability evaluation be assigned for a muscle injury of the abdomen where he underwent an appendectomy while on active duty.  In other words, he is claiming service connection for muscle damage to the abdomen claimed as a residual of his service-connected appendectomy.  

In conjunction with his claim for an increased evaluation for his appendectomy scar, the appellant underwent a VA Scars Examination in September 2013.  The examination purpose was two-fold:  to determine the severity of the actual scar and to also determine whether the appendectomy had caused any type of muscle injury to the abdomen.  The Board notes that when the appellant was originally examined in July of 2008, no mention was made of any type of muscle injury or damage to any of the muscles of the abdomen.  After the examiner reviewed the service medical treatment records and the available post-service medical records, the examination of the appellant was accomplished.  Upon completion of the examination, the examiner reported, without hesitation, that the appellant was not suffering from a muscle injury to the abdomen (or the residuals thereof).  The examiner specifically wrote that there was no muscle injury or the residuals thereof.  

The appellant has not submitted any competent clinical evidence that contradicts the findings from either VA scar examination or objective evidence showing a current abdominal muscle injury related to an appendectomy.  As the medical evidence does not indicate current a current disability, the Board does not even reach the question of whether the claimed disorder is related to the appellant's military service or a service-connected disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim.").  Thus, as the appellant has not demonstrated a current diagnosis of a muscle injury of the abdomen secondary to an appendectomy, service connection must regrettably be denied.

The only evidence purporting that the appellant now has an abdominal injury that is related to his service-connected disorder is the appellant's own assertions.  The Board does not question the appellant's sincerity in his belief that he now suffers from a disability of the abdominal muscles.  While he is certainly competent to relate events in service and after service, and to describe the extent of any current purported symptomatology, there is no evidence that he possess the requisite medical training or expertise necessary to render him competent to offer evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is beyond the appellant's competency to diagnose himself with an abdominal injury that might be traced to an appendectomy that occurred while the appellant was on active duty.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

For all the foregoing reasons, the claim for service connection for a muscle injury, and the residuals thereof, of the abdomen must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Increased Evaluation

A.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 (2013) requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.7 (2013) provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  While the evaluation of a service-connected disability requires a review of the appellant's medical history with regard to that disorder, the Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 (2013).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 506 (2007).

An evaluation of the level of disability present also includes consideration of the functional impairment of the service member's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

The appellant's appendectomy scar has been rated pursuant to the rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 7805.  The criteria for evaluating scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7805, were revised, effective October 23, 2008.  These changes were specifically limited to claims filed on and after October 23, 2008.  In this case, the appellant's claim for an increased rating was received by the RO in August 2008.  He did not subsequently request that his disability be reviewed under these clarified criteria.  Accordingly, the revised criteria are not applicable in this case and those in effect prior to October 23, 2008 must be applied.  The Board would also note that because there is no muscle involvement, the rating criteria found at 38 C.F.R. § 4.56, et. seq., (2013) are not for application.  

Under Diagnostic Code 7800, the criteria provides that disfigurement of the head, face, or neck, where shown by one characteristic of disfigurement warrants a 10 percent rating.  As the scar in question is not on the face, neck, or head, this diagnostic code is not for application.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801 applies to scars (other than those involving the head, face, or neck) that are deep or that cause limited motion.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (2008).  In this case, there is no evidence that the scar is deep or cause limited motion.  Moreover, there is no sign that there was muscle involvement or muscle damage that might produce limitations in motion or movement.  Therefore, this Diagnostic Code is not applicable. 

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A 10 percent rating will be assigned where there is a scar that is equal to or greater than 144 square inches (929 sq. cm.).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1).   A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802, Note (2).  In this case, the appellant's scar is not 144 square inches or greater.  Rather, the scar measures 15 cm by .50 cm.  See September 2013 VA examination.  Accordingly, a higher rating is not warranted under Diagnostic Code 7802.  

Diagnostic Code 7803 notes that unstable superficial scars are evaluated as 10 percent disabling.  Note (1) following indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) indicates that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. Part 4 (2008).  The next criteria, that of Diagnostic Code 7804, provides that superficial scars that are painful on examination are rated as 10 percent disabling.  Note (1) following states that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) states that in this case, a 10 percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation  (See 38 C.F.R. § 4.68 of this part on the amputation rule).  Finally, Diagnostic Code 7805 directs that other scars shall be rated on the limitation of function of the affected part.  38 C.F.R. Part 4 (2008). 

B.  Discussion

The appellant has expressed disagreement with the noncompensable evaluation assigned for his appendectomy scar.  He contends that the scar is occasionally tender or painful or discomforting and as such, a compensable evaluation should be assigned.  In conjunction with his claim for benefits, he underwent a VA examination of the appendectomy scar in July 2008.  The examiner noted that the scar measured 0.3 centimeter wide and 15.0 centimeters long.  There was no skin breakdown over the scar, no edema, no keloid formation, not inflamed, and was superficial.  Finally, the examiner stated that it appeared that the scar was not painful and had no effect on movement.

A review of the available VA medical records fails to reveal complaints involving the appendectomy scar.  

Another examination of the scar area was accomplished in September 2013.  The appellant told the examiner that the scar produced heat and that it was red and burning.  He further stated that when the scar was irritated, he applied cream for relief.  When examined, the examiner reported that the scar was not painful and unstable, and that the skin had not broken down over the scar.  The examiner further concluded that the scar was not scaly, ulcerated, erythematous, or warm on examination.  There was no adherence to any underlying deep tissues.  There were no palpable or visible fascial defects or any underlying muscle damage.  There was mild dimpling visible around the scar but the examiner attributed this condition to the appellant's weight and girth.  

To support his claim, the appellant has suggested that the appendectomy scar is sometimes painful and discomforting.  While the pain may not always be constant, it is reportedly frequent enough that the appellant knows that it is there.  The Board acknowledges the assertions of the appellant regarding the pain produced by the scar.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The appellant's statement that the scar is occasionally painful has not been contradictory or inconsistent with the available medical records.

Accordingly, the Board finds that a 10 percent disability rating for this condition should be awarded in accordance with the rating criteria for a painful scar for the entire period of time that this issue has been on appeal.  The Board would note that a 10 percent rating is the highest schedular evaluation that may be assigned under the schedular rating criteria given the dimensions of this particular scar and the physical findings noted on objective examination and described above.  

C.  Extraschedular Evaluation

The Board has also considered whether the appellant is entitled to an extraschedular evaluation.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected scar is inadequate.  A comparison between the level of severity and symptomatology of the appellant's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disability level and symptomatology, as discussed above.  The appellant is assigned a 10 percent evaluation for a tender scar, which is not on the head, face, or neck, and which does not result in limitation of function.

In short, there is nothing in the record to indicate that the service-connected scar disability on appeal causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2013) is not warranted. 



ORDER

Service connection for hearing loss of the right ear is denied.

Service connection for hearing loss of the left ear is granted, subject to the law and regulations governing payment of monetary benefits.

Service connection for muscle damage of the abdomen claimed as a residual of a service-connected appendectomy is denied.

Entitlement to a 10 percent disability rating for an appendectomy scar is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


